Title: To James Madison from James Monroe, 28 February 1808
From: Monroe, James
To: Madison, James


These considerations induc’d us to sign the treaty & submit it to the wisdom of our government, after obtaining the best conditions that it was possible to obtain.  We were aware that in several points it fell short of the just claims of our country.  But we were persuaded that such an arrangement was made of the whole subject as justified us in the part which we took.  In the rejection or adoption of the treaty I felt no personal interest.  Having discharged my duty with integrity & zeal, I neither wished applause or dreaded censure.  Having the highest confidence in the wisdom, the rectitude & patriotism of the administration, I was satisfied that it would pursue the course, which an enlightened view of the publick interest, and a just sensibility to the national honor, might dictate.
Our letter of Jany 3. was written in haste and was deficient in many of the explanations which would otherwise have been given of the treaty.  I was happy when at Washington to find that you were perfectly willing to receive, any explanations which I might now be disposed to give of that transaction, and to allow them the weight which they might deserve.  In making this communication I have indulged the freedom which belonged to it, in full confidence that it would be approved.
I cannot conclude this letter without adding my most ardent wish that the administration may succeed in conducting our affairs with every power to the happiest result.  My retir’ment which had been long desir’d, & delay’d only by the arduous & very important duties in which I was engaged, had become necessary as a releif to my mind, after much fatigue, and to the interest of my family which had been neglected & greatly injured by my absence in the publick service.  It is still my desire to cherish retirement.  Should it however be our unfortunate destiny, which I most earnestly hope will not be the case, to be involved in foreign war or domestick trouble, and should my services be deemed useful, I will not hesitate, at the desire of the administration, to repair again to the Standard of my Country.  I have the honor to be
